UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4073



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIGUEL CASTRELLON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:05-cr-00009-2)


Submitted:   November 17, 2006            Decided:   December 5, 2006


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curium opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Keith Michael Cave, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Miguel Castrellon pled guilty to conspiracy to distribute

and to possess with intent to distribute 500 grams or more of

cocaine, in violation of 21 U.S.C. § 846 (2000).                         The district

court sentenced Castrellon to sixty months in prison.                        Counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one claim but stating that there are no meritorious

grounds for appeal.       Castrellon was advised of his right to file a

pro se supplemental brief, but did not file such a brief.                              We

affirm.

             Castrellon’s guilty plea was knowingly and voluntarily

entered.     Further, the record discloses compliance with Fed. R.

Crim.   P.   11.      There   was    a   factual    basis       for    the    plea,   and

Castrellon readily admitted his guilt.                   We therefore affirm the

conviction.

             Castrellon’s probation officer assigned a base offense

level of 26, see U.S. Sentencing Guidelines Manual § 2D1.1(c)(7)

(2004).       Three     levels      were    subtracted       for       acceptance     of

responsibility.       See USSG § 3E1.1.      His total offense level was 23,

and   his    criminal   history      category      was    II.         Ordinarily,     his

guideline range would have been 51-63 months; however, because of

the statutory minimum five-year sentence to which he was subject,

see 21 U.S.C. § 841(b)(1)(B) (2000), the guideline range became 60-




                                         - 2 -
63 months.      See USSG § 5G1.1.      There were no objections to the

presentence report.

           At     sentencing,    the   court    considered    the    advisory

guideline range as well as the factors set forth at 18 U.S.C.A.

§ 3553(a)(1) (West 2000 & Supp. 2006).                 The court sentenced

Castrellon to sixty months in prison.                In the Anders brief,

Castrellon contends that the court erred in imposing the statutory

minimum sentence.

           After United States v. Booker, 543 U.S. 220 (2005),

sentencing courts are no longer bound by the guideline range

prescribed by the sentencing guidelines.            United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).          Instead, courts must calculate

the appropriate guideline range, consider that range in conjunction

with other relevant factors under the guidelines and § 3553(a), and

impose a sentence.       United States v. Green, 436 F.3d 449, 456 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).                  A post-Booker

sentence must be “within the statutorily prescribed range and . . .

reasonable.” Hughes, 401 F.3d at 546-47 (citations omitted). “[A]

sentence imposed within the properly calculated Guidelines range .

. . is presumptively reasonable.” Green, 436 F.3d at 457 (internal

quotation marks and citation omitted).

           Castrellon was sentenced to the statutory minimum of

sixty   months,    and    the   sentence    falls    within   the   correctly

calculated guideline range of 60-63 months.            Because the district


                                    - 3 -
court    appropriately   treated    the    guidelines    as    advisory    and

considered the guideline range in conjunction with the § 3553(a)

factors in imposing sentence, we conclude that the sentence is

reasonable.

            In accordance with Anders, we have reviewed the entire

record    for   any   meritorious    issues    and      have   found      none.

Accordingly, we affirm.    This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.        If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy of the motion was served on the client.         We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                   - 4 -